UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6046


DAVID L. REYNOLDS,

                Petitioner – Appellant,

          v.

SUPREME COURT OF VIRGINIA,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-01079-JCC-TRJ)


Submitted:   March 30, 2010                 Decided:   April 29, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Reynolds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David L. Reynolds appeals the district court’s order

denying his motion for a writ of mandamus pursuant to 28 U.S.C.

§ 1651     (2006).      We    have   reviewed       the    record    and    find   no

reversible     error.        Accordingly,    although       we    grant    leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Reynolds v. Supreme Court of Virginia, No.

1:09-cv-01079-JCC-TRJ (E.D. Va. Nov. 24, 2009).                      Additionally,

we deny as unnecessary Reynolds’ motion for a certificate of

appealability.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument     would    not    aid     the   decisional

process.

                                                                            AFFIRMED




                                        2